Per Curiam.
On July 20, 1977 the State Bar Grievance Board filed an order affirming the findings of facts, conclusions and order of discipline filed by Oakland County Hearing Panel No. 4 on April 21, 1977 finding appellant guilty of misconduct and ordering that he should receive a reprimand.
Before the board and before our Court appellant’s sole issue has been that the hearing panel denied him an expeditious determination by waiting six months to issue its decision and order of reprimand instead of issuing it within 30 days as required by State Bar Grievance Board Rule 16.3.3(d) and 16.34(b). As we said in State Bar Grievance Administrator v Posler, 393 Mich 38, 41; 222 NW2d 511 (1974), Grievance Board Rule 16.3.3(d) "should be regarded as a goal”.
The Court has considered appellant’s briefs on appeal. We agree with the determination and conclusion of the board.
Affirmed.
Kavanagh, C.J., and Williams, Levin, Coleman, Fitzgerald, Ryan, and Blair Moody, Jr., JJ., concurred.